Citation Nr: 0948096	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral pes planus with plantar fasciitis, including 
entitlement to a separate rating for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a May 30, 2008 decision, the Board denied entitlement to 
an increased initial rating for the Veteran's bilateral pes 
planus with plantar fasciitis.  The Veteran appealed the 
Board decision to the United States Court of Appeals for 
Veteran's Claims (Court) and in April 2009, the parties 
submitted a Joint Motion for Remand.  On April 28, 2009, the 
Court granted the Joint Motion for Remand, which vacated the 
Board's May 2008 decision and remanded the claim back to the 
Board for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Board denied the Veteran's request for an 
increased initial evaluation for her bilateral pes planus 
with plantar fasciitis.  The Veteran appealed her claim and 
argued that the Board should have considered a rating for her 
bilateral pes planus and a separate rating for her bilateral 
plantar fasciitis.  Essentially, the Veteran claims that the 
symptomatology for each disability is distinct and does not 
overlap; therefore, both foot disabilities are entitled to a 
separate rating.  In the Joint Motion for Remand, the Board 
is ordered to consider whether separate ratings for the two 
disabilities are warranted.

The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
In this case, to address the Court's concerns, the Board 
finds that a new VA examination is necessary to identify the 
nature, symptoms and severity of the Veteran's pes planus as 
well as the nature, symptoms and severity of her plantar 
fasciitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
symptomatology of her bilateral pes planus 
and bilateral plantar fasciitis.  The 
examiner should be provided with the 
claims file for review and the examiner 
should indicate review of the claims file 
in the examination report.

The examiner is asked to identify, if 
possible, the symptoms directly 
attributable to: (1) the Veteran's 
bilateral pes planus; and (2) the symptoms 
directly attributable to the Veteran's 
bilateral plantar fasciitis (if any).  For 
the bilateral pes planus, the examiner is 
asked to identify whether there is 
objective evidence of marked deformity, 
pain on manipulation and use accentuated, 
indication of swelling on use, and/or 
characteristic callosities.

The examiner is asked to opine as to the 
severity of each disability in terms of 
mild, moderate, moderately severe, and 
severe, if possible.

A rationale should be provided for all 
opinions provided.  A review of the Joint 
Motion dated April 2009 may be of 
assistance to the examiner. 

2.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC). 
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


